OPINION — AG — ** STATE BOARD OF AGRICULTURE — MEAT INSPECTION ** RULE 607.2 OF THE STATE BOARD OF AGRICULTURE IS 'NOT' DISCRIMINATORY IN ITS APPLICATION OF 2 O.S. 2-9 [2-2-9], AND DOES 'NOT' VIOLATE THE EQUAL PROTECTION PROVISION OF THE FOURTEENTH AMENDMENT AND THEREFORE IS CONSTITUTIONAL. THE STATE BOARD OF AGRICULTURE WAS ACTING WITHIN ITS SCOPE OF ITS AUTHORITY IN PROMULGATING RULE 607.6. THE RULE IS UNIFORM IN NATURE AND IS NEITHER ARBITRARY, DISCRIMINATORY, UNREASONABLE NOR CAPRICIOUS IN NATURE, BUT RATHER IS IN COMPLIANCE WITH AND A PROPER EXERCISE OF THE POLICE POWER GRANTED BY THE LEGISLATURE TO THE STATE BOARD OF AGRICULTURE TO CONTROL MEAT INSPECTIONS IN ORDER TO PROMOTE THE HEALTH AND WELFARE OF THE CITIZENRY. (GRADING SAMPLING, INSPECTOR, SERVICES, FEES, CATTLE) CITE: ARTICLE IV, SECTION 6, 2 O.S. 2-9 [2-2-9] (MARVIN C. EMERSON)